


Exhibit 10(j)

 

FIRST AMENDMENT TO THE

CBS CORPORATION DEFERRED COMPENSATION PLAN

FOR OUTSIDE DIRECTORS

 

WHEREAS, Viacom Inc., a Delaware corporation (“Former Viacom”), previously
established and maintained the Viacom Deferred Compensation Plan for
Non-Employee Directors (the “Old Former Viacom Directors Plan”) for eligible
members of its Board of Directors;

 

WHEREAS, the Old Former Viacom Directors Plan was last amended and restated,
effective as of October 3, 2004;

 

WHEREAS, following the enactment of the American Jobs Creation Act of 2004,
Former Viacom established a new Viacom Deferred Compensation Plan for
Non-Employee Directors (the “New Former Viacom Directors Plan”), effective as of
January 1, 2005, for the purpose of grandfathering amounts deferred (within the
meaning of Section 409A of the Internal Revenue Code) prior to January 1, 2005,
by providing that such amounts continue to be governed by the Old Former Viacom
Directors Plan as in effect on October 3, 2004;

 

WHEREAS, on December 31, 2005, Former Viacom was separated into two separate
entities, CBS Corporation, a Delaware corporation (the “Company”), and Viacom
Inc., and the Company retained the obligations of Former Viacom under the Old
Former Viacom Directors Plan and the New Former Viacom Directors Plan;

 

WHEREAS, the New Former Viacom Directors Plan was again amended and restated,
effective December 31, 2005, for the purpose of reflecting the Company’s
assumption of the Plan and for the purpose of renaming the New Former Viacom
Directors Plan as the “CBS Corporation Deferred Compensation Plan for Outside
Directors” (as renamed, the “Plan”); and

 

WHEREAS, the Company now desires to amend the Plan, effective as of January 1,
2009, to the extent necessary to comply with Code Section 409A and Treasury
Regulations issued thereunder.

 

NOW, THEREFORE, the Plan is amended as follows, effective as of January 1, 2009:

 

1.                                       Section 1 is amended by the addition of
the following new paragraph to the end thereof:

 

“This Plan is intended to meet all of the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), so that Participants
will be eligible to defer receipt of, and the liability for the federal income
tax with respect to, certain items of compensation from one year to a later year
in accordance with the provisions of applicable law and the provisions of the
Plan.  With respect to compensation for the performance of services that is
considered to have been “deferred” (within the meaning of
Section 1.409A-6(a)(2) of the Treasury Regulations) on or after January 1, 2005
through December 31, 2008,

 


 

the Plan shall be administered in accordance with a reasonable, good faith
interpretation of Code Section 409A, and such interpretation shall govern the
rights of a Participant with respect to that period of time.”

 

2.                                       Section 2(a) of the Plan is hereby
amended by the addition of the following sentence to the end thereof:

 

“Any such election that is deemed to remain in effect from year to year shall
become irrevocable for a calendar year as of the December 31 of the preceding
calendar year.”

 

3.                                       Section 2(b) of the Plan is amended to
read as follows:

 

“(b)                           A Participant may elect to participate in the
Plan within 30 days following the beginning of his or her term in office as a
Director, for the fees earned following the date of his or her election.  A
Participant may also elect to participate in the Plan before December 31 of each
year, for the fees earned in the subsequent calendar year and thereafter.  A
Participant may discontinue participation in the Plan and/or change or modify
his or her investment election annually by filing a written notice with the
Company prior to December 31 of a particular year, which notice shall be
effective for all fees earned in the subsequent calendar year and thereafter,
subject to the following restrictions:

 

(i)                                     Investment Election.  Changes to the
investment election will be applicable to subsequent fees only and no existing
account may be converted into another type of account; and

 

(ii)                                  Payment Election.  A Participant may not
change his or her payment election from that selected at the time he or she
initially elects to participate in the Plan.  The payment election will be
applicable to the entire balance of the Participant’s Deferred Compensation
Account.”

 

4.                                       Section 4(a) of the Plan is hereby
amended to read as follows:

 

“(a)                            If a Participant experiences a Separation from
Service, payment of his or her Deferred Compensation Account(s) shall be made in
cash in a lump sum, three (3) annual installments or five (5) equal annual
installments in accordance with the Participant’s payment election.  The lump
sum payment or the initial annual installment shall be made on the later of
(i) the first business day after the date which is six months following the
Participant’s Separation from Service or (ii) January 15th of the year following
the year of the Participant’s Separation from Service.  Each subsequent
installment payment shall be made on the anniversary of the initial installment
payment.”

 

5.                                       Section 4 of the Plan is hereby amended
by the addition of a new Subsection (e) to read as follows:

 

- 2 -


 

“(e)                            The term “Separation from Service” means the
condition that exists when a Director who is a Participant in the Plan and the
Company reasonably anticipate that the Director will perform no further services
as a director of the Company after a certain date. If it is anticipated that the
Director will perform services for the Company as an employee or consultant
immediately following cessation of his or her service as a director, the term
“Separation from Service” means the condition that exists when such Director and
the Company reasonably anticipate that no further services will be performed
after a certain date or that the level of bona fide services that the Director
will perform as an employee or consultant after such date would permanently
decrease to no more than 20% of the average level of bona fide services
performed over the immediately preceding 36-month period (or the full period of
services to the Company if the Director has been providing services to the
Company for less than 36 months).  For purposes of this Section 4(e), for
periods during which a Director is on a paid bona fide leave of absence and has
not otherwise experienced a Separation from Service, the Director is treated as
providing bona fide services at the level equal to the level of services that
the Director would have been required to perform to receive the compensation
paid with respect to such leave of absence.  Periods during which a Director is
on an unpaid bona fide leave of absence and has not otherwise experienced a
Separation from Service are disregarded for purposes of this
Section 4(e) (including for purposes of determining the applicable 36-month (or
shorter) period).  For purposes of this Section 4(e), the Company shall be
considered to include all members of the controlled group of corporations which
includes the Company; provided, however, that in applying Code Section 414(b),
the phrase “at least 50 percent” shall be substituted for “at least 80 percent”;
and in applying Code Section 414(c), the phrase “at least 50 percent” shall be
used instead of the phrase “at least 80 percent.”  Separation from Service shall
be determined on the basis of the modifications described in Treasury Regulation
Section 1.409A-1(h)(3) (or any successor regulation)) as defined in Code
Section 409A and the regulations or other guidance issued thereunder.”

 

6.                                       Section 7 of the Plan is hereby amended
to read as follows:

 

“7.                               Amendments and Adjustments to the Plan

 

The Plan may be altered, amended or suspended by the Board of Directors;
provided, however, that no alteration or amendment will be effective without
stockholder approval if such approval is required by law or under the rules of
the New York Stock Exchange or other principal stock exchange on which the
Class B Common Stock is listed.  No termination or amendment of the Plan may,
without the consent of the Participant for whom a Deferred Compensation Account
is maintained, materially adversely affect the rights of such Participant in
such Deferred Compensation Account immediately prior to amendment, provided,
however, that the consent of Participants to certain actions shall not be
required for the making of any amendment or any termination that is deemed
necessary by the Company to avoid the imposition on any person of additional
taxes, penalties or interest under Code Section 409A.

 

- 3 -


 

In the event of any merger, consolidation, stock-split, dividend (other than a
regular cash dividend), distribution, combination, recapitalization or
reclassification that changes the character or amount of the Class B Common
Stock or any other changes in the corporate structure, equity securities or
capital structure of the Company, the Board shall make such proportionate
adjustments to the Stock Unit Shares held in the plan and any other affected
provision in each case, as it deems appropriate, provided that such adjustments
shall be made in accordance with Treasury Regulation Section 1.409A-3(j)(4)(ix),
or any successor provision.  The Board’s determination as to what, if any,
adjustments shall be made shall be final and binding on the Company and all
Participants.”

 

7.                                       The Plan is hereby amended by the
addition thereto of a new Section 10 to read as follows:

 

“10.                        Code Section 409A.

 

To the extent applicable, it is intended that this Plan comply with the
provisions of Code Section 409A.  References to Code Section 409A shall include
any proposed, temporary or final regulation, or any other guidance, promulgated
with respect to such section by the U.S. Department of the Treasury or the
Internal Revenue Service.  This Plan shall be administered and interpreted in a
manner consistent with this intent.  If any provision of this Plan is
susceptible of two interpretations, one of which results in the compliance of
the Plan with Code Section 409A and the applicable Treasury Regulations, and one
of which does not, then the provision shall be given the interpretation that
results in compliance with Code Section 409A and the applicable Treasury
Regulations.  Notwithstanding the foregoing or any other provision of this Plan
to the contrary, neither CBS nor any of its subsidiaries or affiliates shall be
deemed to guarantee any particular tax result for any Participant or beneficiary
with respect to any payments provided hereunder.”

 

8.                                       Capitalized terms used in but not
defined in this Amendment shall have the same meaning as in the Plan.

 

- 4 -
